Citation Nr: 1630061	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO. 13-15 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a pulmonary disorder, to include as due to asbestos, Agent Orange, and lead exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1958 to July 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

The Veteran testified before the undersigned Veterans Law Judge via videoconference in an April 2015 Board hearing. During the hearing the undersigned engaged in a colloquy with the Veteran toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the hearing is included in the claims file.

In April 2016, the Veteran's representative inquired as to the procedural history of the claim on appeal, as well as two additional claims not currently before the Board. The representative also asked for a 60-day extension to provide additional arguments. In a June 2016 reply, the Board responded to the inquiries regarding the procedural history but did not properly respond to the motion for extension of time. However, the lack of response is of no detriment to the Veteran because more than 60 days have passed since the request was received by VA. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's chronic obstructive pulmonary disease (COPD) and chronic interstitial lung disease (ILD) did not manifest in service and these disorders are not etiologically related to his military service, to include as due to the claimed exposure to asbestos, Agent Orange, and lead. 


CONCLUSION OF LAW

The criteria for service connection for a pulmonary disorder, to include COPD and ILD, have not been met. 38 U.S.C.A. §§ 1101, 1131,1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015). 

VA's duty to notify was satisfied by a December 2012 letter. See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent record. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment and personnel records, and VA and private medical records. The Veteran has not identified any outstanding records needing to be obtained. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). A VA examiner performed an in-person examination in January 2013 and this examiner provided clear explanations in support of her opinions and findings in a March 2016 addendum medical opinion. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). These VA examinations are adequate to decide the Veteran's claim. 

In July 2015, the Board remanded the case for an addendum VA medical opinion and to issue a supplemental statement of the case (SSOC) if any benefit remained denied by the RO. There was substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998). 

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review. 

The Veteran contends that his current pulmonary disorders should be service connected because they were caused by his in-service exposure to asbestos, lead, and tactical herbicides, to include Agent Orange. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Furthermore, service connection can be established through application of statutory presumptions, to include those diseases associated with exposure to certain herbicide agents such as Agent Orange. The Veteran's service personnel records indicate that he served in or visited Morocco, Spain, Germany, and the United States during his service from October 1958 to July 1962. However, there is no indication that he served or visited the Republic of Vietnam or any landmass in the southeast Pacific Ocean where tactical herbicides were stored or used during his military service. Thus, the presumptive provisions related to herbicide exposure during the Vietnam War are not applicable to the Veteran. See 38 U.S.C.A. § 1116(a)(1) (West 2014); see also 38 C.F.R. § 3.307(a)(6)(iii). Moreover, COPD and ILD have not been associated with exposure to herbicides for the purpose of presumptive service connection and they are not among the diseases listed in 38 C.F.R. § 3.309(e).

Nonetheless, the Veteran has asserted that he was exposed to chemicals while stationed in Morocco, including tactical herbicides, lead, and asbestos. Although tactical herbicide presumptions do not apply to the Veteran's current disorder, he is not precluded from showing that his military service caused his current pulmonary disorders because the Board must also consider entitlement to service connection on alternative bases. See Combee, 34 F.3d at 1043. 

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a) (West 2014). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Numerous recent treatment records, including a March 2016 VA examination report, show that the Veteran currently has a diagnosis of COPD and ILD. Thus, the first element of service connection is not in question. 

Next, the Board considers whether the Veteran sustained a disease or injury in service. His service treatment records show that he complained of sharp pain across the pericardium in July 1960. The medical professional noted that he was previously exposed to tuberculosis and ordered a chest x-ray. An August 1960 chest x-ray did not show any abnormal results. A May 1962 separation examination showed that the Veteran complained of whooping cough, and pain or pressure in his chest. The medical professional noted that the Veteran had chest discomfort for the previous two months, which disappeared spontaneously, but he did not have any cardiorespiratory history and he did not take any medication to treat these chest discomfort symptoms. The other service treatment records are silent as to complaints of or treatment for respiratory symptoms, and none of the Veteran's service treatment records show diagnoses of COPD or ILD. 

VA treatment records from the 1970s and 1980s show on numerous occasions that the Veteran's chest and lungs were clear; however, a September 1988 VA clinical note showed that the Veteran had a productive cough. Additionally, while several other VA treatment notes from this time period show coughing symptoms, they also show that the Veteran was a smoker. A June 2000 VA pulmonary consultation note showed that the Veteran was first diagnosed with COPD following a July 1999 pulmonary function test. In fact, the Veteran confirmed that this was the first time he was diagnosed during the April 2015 Board hearing. Moreover, the record shows that the Veteran was diagnosed with ILD during a January 2013 VA examination. 

The Board finds that the Veteran's COPD and ILD did not manifest in service because the service treatment records, as well as the 1970s and 1980s VA treatment records, are silent as to diagnoses or treatment for these disorders. Additionally, he was diagnosed with COPD approximately 37 years after separation from service and he was diagnosed with ILD approximately 52 years after separation. Furthermore, the Veteran has not alleged, and the record does not support, that these disorders manifested or began in service. Nonetheless, he asserts that his current pulmonary disorders are related to his exposure to Agent Orange, lead, and asbestos in service. 

Next, the Board considers whether there is a nexus between the disease or injury in service and the Veteran's current respiratory symptoms. The claims file contains conflicting evidence regarding the etiological relationship between the current pulmonary disorders and the Veteran's service. While various VA and private treatment records show treatment for pulmonary disorder symptoms, only several lay and medical records discuss the etiology of the current COPD and ILD. In his August 2012 claim for service connection, the Veteran asserted that he was exposed to Agent Orange in service because his work desk was located next to leaky barrels of chemicals while stationed in Morocco. He also contended that he was exposed to lead and asbestos from paint, flooring, insulation, and wall-board in all of the facilities that he occupied while in service. The Veteran reiterated that he was exposed to chemicals while stationed in Morocco in a May 2013 statement. 

In January 2015, the Veteran submitted numerous Internet articles discussing the presence of asbestos in various military installations and structures, including the military bases where the Veteran was stationed during service. These articles also analyze the correlation between COPD and exposure to asbestos and chemicals; however, they do not discuss the specific circumstances of the Veteran's service or his current symptoms. While acknowledging that Board decisions do not have precedential value, the Veteran submitted a decision in which the Board granted a claim of service connection for COPD to another veteran in order to discuss a medical study that showed frequent incidents of COPD diagnoses in construction workers. See Lynch v. Gober, 11 Vet. App. 22, 27 (1997) ("It is well established that [Board] decisions are of no precedential value before the [Board] or this Court."); see also Hillyard v. Derwinski, 1 Vet. App. 349, 351 (1991); 38 C.F.R. § 20.1303 (2015).

During the April 2015 Board hearing, the Veteran testified that he was exposed to lead and asbestos in service because he scrapped and picked off paint from old wooden barracks. He asserted that a doctor told him that he was exposed to asbestos in the past and that an x-ray showed that he had scarring on his lungs. He also testified that he worked in construction following service. He alleged that he was not exposed to asbestos at work because asbestos-use was outlawed by the time he began working in this civilian job. 

During a January 2013 VA examination, the Veteran was diagnosed with COPD and a chest x-ray showed an impression of ILD. The examiner noted that the Veteran previously smoked two to three packs of cigarettes per day for 43 years but that he quit in 1998. Following a physical examination, the examiner provided an inadequate medical opinion regarding the etiology of the Veteran's pulmonary disorders. In a January 2013 addendum statement, this examiner explained that the Veteran's COPD was less likely than not related to his chest discomfort noted during his military discharge examination because his current COPD was not related to the chest discomfort in 1962 or to asbestos exposure. 

Additional VA treatment records show that the Veteran was a smoker in the past. For example, a June 2000 VA pulmonary consultation note showed that he smoked two packs of cigarettes per day for 35 years and an April 2013 VA hematology and oncology consultation note showed that he had a 90-pack year history because he smoked three to four packs per day.

In a July 2015 letter, a private doctor noted that she reviewed the Veteran's medical records prior to providing an opinion regarding the etiology of the current pulmonary disorder. She noted that the records showed that he was exposed to jet fuel vapor and exhaust, and that he was exposed to unknown toxins stored in barrels that were rusted through and leaking without the use of safety equipment. She also noted that records showed exposure to asbestos in his barracks and many other buildings. She explained that the Veteran had a significant history of tobacco use with over a 100 pack year history and that he stopped using tobacco at the age of 57, which was approximately 18 years prior. This doctor opined that the Veteran's use of tobacco had been a major contributor to his current pulmonary disorders, but that chemical exposure during military service also had a deleterious effect to some degree. 

After reviewing the Veteran's claims file, the same examiner who performed the January 2013 in-person VA examination confirmed diagnoses of COPD and ILD in March 2016. She opined that it was just as likely as not that the Veteran's COPD was due to his excessive smoking history. The examiner explained that the medical evidence showed an excessive history of tobacco abuse, to include smoking two to three packs per day for 43 years. The examiner cited to medical literature to show that the most common cause of COPD was smoking and that the Veteran's COPD was not due to asbestos, lead, or Agent Orange exposure. The examiner stated that the Veteran's pulmonary function values of decreased FEV1/FVC on the pulmonary function tests were consistent with COPD. She further explained that asbestos and lead exposure were usually associated with ILD and not COPD. The examiner also opined that it was less likely than not (less than a 50 percent probability) that exposure to lead paint or asbestos caused the Veteran's ILD, or that lead paint or asbestos aggravated this disorder beyond its natural progression. She stated that while smoking was the most common cause of COPD, there were numerous other causes of ILD, which she identified. The examiner noted that of these many causes, the Veteran had documented cases of uremia that was due to his chronic kidney disease. He also had congestive heart failure and a history of recurring pneumonia that was treated with antibiotics, which also can cause ILD. The examiner concluded that there was no evidence that the Veteran was exposed to lead at a sufficiently high level for an extended period of time that could result in ILD. Regarding asbestos exposure, the examiner stated that the Veteran's x-rays did not show pleural plaques, which are most specifically consistent with asbestos exposure. The examiner explained that the Veteran's chest x-ray findings can be explained by his documented uremia, congestive heart failure, history of pneumonia, and antibiotics treatments. 

The Board finds that the Veteran's current COPD and ILD are not etiologically related to his military service, to include as due to the claimed exposure to asbestos, Agent Orange, and lead. The Board has considered the Veteran's assertions that his current pulmonary disorders are caused by exposure to these substances in service. While the Veteran is competent to report symptoms that he perceived through his own senses, he is not competent to offer an opinion as to an etiology of pulmonary symptoms due to the medical complexity of the matter involved. Layno v. Brown, 6 Vet. App. 465, 469 (1994). Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). COPD and ILD require specialized training for a determination as to diagnosis, causation, and progression, and are therefore not susceptible to lay opinions on etiology or aggravation. Thus, the Veteran is not competent to render an opinion or attempt to present lay assertions to establish etiology of these disorders. 

The Board has considered the conflicting medical evidence regarding the third element of service connection. In a July 2015 letter, a private doctor opined that the Veteran's use of tobacco had been a major contributor to his current pulmonary disorders, but the doctor also noted that chemical exposure during military service had a deleterious effect to some degree on his current disorders. However, this doctor did not explain the reasoning behind her opinion apart from stating that she reviewed the Veteran's medical records. See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions); Miller v. West, 11 Vet. App. 345, 348 (1998) (a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record); Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").

Of more probative value are the March 2016 VA examiner's findings and opinions that the Veteran's COPD and ILD were not caused or aggravated by his service, including any exposure to Agent Orange, lead, and asbestos. Specifically, the examiner explained that the Veteran's current pulmonary disorders can be explained by his smoking history, as well as uremia, congestive heart failure, history of pneumonia, and antibiotics treatments. Furthermore, this examiner cited to medical literature to buttress her opinions. The Board finds the examiner's opinions to be highly probative evidence regarding the relationship between the Veteran's current pulmonary disorder symptoms and his claimed in-service exposure to Agent Orange, lead, and asbestos because of the examiner's expertise, training, education, proper support and explanations, and thorough review of the pertinent records and the Veteran's self-reported symptoms. Because the probative evidence does not show a nexus between the current pulmonary disorders and the Veteran's military service, the third element of service connection is not met. 

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for a pulmonary disorder, to include as due to asbestos, Agent Orange, and lead exposure, is denied.




____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


